People v Ramel B. (2022 NY Slip Op 02078)





People v Ramel B.


2022 NY Slip Op 02078


Decided on March 24, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 24, 2022

Before: Gische, J.P., Mazzarelli, Friedman, González, Mendez, JJ. 


Ind No. 1475/17, SCI No. 2181/17 Appeal No. 15571-15571A Case No. 2019-1340 

[*1]The People of the State of New York, Respondent,
vRamel B., Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Ronald Zapata of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Catherine Read of counsel), for respondent.

Judgments, Supreme Court, Bronx County (George Villegas, J.), rendered October 30, 2018, convicting defendant, upon his pleas of guilty, of robbery in the second degree and attempted robbery in the second degree, adjudicating him a youthful offender, and sentencing him to a conditional discharge, unanimously modified, as a matter of discretion in the interest of justice, to the extent of vacating the surcharges and fees imposed at sentencing on each case, and otherwise affirmed.
Based on our own interest of justice powers and the People's consent, we vacate
the surcharge and fees imposed at sentencing (see People v Chirinos, 190 AD3d 434 [1st
Dept 2021]). THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 24, 2022